Citation Nr: 0218047	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a neck 
disability.

2.  Entitlement to service connection for a lower back 
disability.



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from February 1969 to 
December 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for service 
connection for a neck injury and for a back injury.

It is noted that the above rating action additionally 
granted service connection for diabetes mellitus and 
assigned a 20 percent evaluation.  The Notice of 
Disagreement in this case included all three issues, as 
did the Statement of the Case.  In his timely substantive 
appeal, the veteran specifically noted that he was 
appealing only the issues of service connection for a neck 
disability and for a back disability.  Even though the 
issue of entitlement to an increased evaluation for 
diabetes mellitus was addressed in a subsequent 
Supplemental Statement of the Case; as there is no 
substantive appeal as to this issue, it is not currently 
before the Board.  The issues, therefore, are as listed 
above. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement 
to service connection for a neck disability and for a 
lower back disability has been obtained by the RO.

2.  A neck disability and a lower back disability were 
first shown many years following separation from service.  
It is not at least as likely as not that current neck and 
back disabilities are related to the veteran's service nor 
are they shown to be related to any in-service occurrence 
or event.  Arthritis was not demonstrated within 1 year 
from separation from active service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2002).

2.  A lower back disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claims for entitlement to service 
connection a neck disability and for a lower back 
disability.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to these 
issues.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  In 
this regard there has been notice as to information 
needed, treatment records have been obtained, and there 
have been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a 
different outcome in these claims.  All pertinent notice 
has been provided in the documents sent to the veteran.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, 
and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

A letter addressing the VCAA requirements was sent to the 
veteran in March 2001.  The veteran, through letters, 
including the March 2001 letter, the statement of the case 
and supplement thereto, has been notified as to evidence 
and information necessary to substantiate the claims.  The 
discussions in the rating decision, the statement of the 
case (SOC), and the letters sent to the veteran informed 
him of what evidence he must obtain and which evidence VA 
would seek to obtain, as required by section 5103(a), as 
amended by the VCAA, and by § 3.159(b), as amended by 
66 Fed. Reg. at 45,630.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, it appears that all 
pertinent evidence has been obtained.  Therefore, there is 
no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period 
or after December 31, 1946 and arthritis becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The evidence in this case shows that the veteran filed his 
claim for service connection for a neck injury and back 
injury in September 2000.  On the claim, he reported that 
the date the neck injury occurred was October 1972 and the 
date the back injury occurred was April 1984.  The 
veteran's service medical records are negative for 
complaints, history, treatment, or diagnosis of a neck 
disability.  In June 1970, while being treated for an 
ingrown toenail, he complained of low back pain after 
heavy lifting.  Examination revealed muscle spasm of the 
right paravertebral muscles at the L5-S1 level.  It was 
recommended that he do no heavy lifting and was given 
medication.  Subsequent records fail to reveal any 
additional treatment or complaints concerning the low 
back.  

In September 1972 the veteran was seen with right shoulder 
complaints; the impression was pulled trapezius muscle.  
There is no showing of subsequent treatment in service for 
any shoulder complaints and again, there is no showing of 
neck related complaints or treatment.  On examination for 
separation from service there were no pertinent complaints 
or findings concerning the neck or the back.

The veteran reported in August 2000 that he was seen by a 
chiropractor in 1973 and 1974; however the provider was 
deceased.  As such, there is no showing that any such 
treatment records from said provider could be obtained.  
Otherwise, there is no showing of continuity of treatment 
for any neck or lower back disability until many years 
after service.

Post service treatment records from several private 
providers described by the veteran as well as VA treatment 
records show treatment for back pain due to degenerative 
disc disease beginning in August 1996.  On a report in 
August 1996, the veteran was seen for treatment of the 
left side lower back and neck, that started in August 
1996, possibly due to lifting.  Records from March 2000 
show the veteran reported injury to low back and neck in 
April 1984 when lifting sixty pound paper bundles.  He 
also reported noting cervical pain since he was a child.  
The primary injury was back, right side, and the secondary 
injury was neck, left side. 

The veteran reported in August 2001 that he had the 
problems for years, but self medicated due to his low 
income.

A November 2001 Social Security Administration (SSA) 
disability benefits decision granting benefits to the 
veteran, as of February 2000, was received and shows the 
veteran was considered disabled due in part to 
degenerative disc disease.  Listed medical records the 
decision was based show none dated prior to July 1998.

In this case, the veteran is claiming that his current 
neck and lower back disabilities were incurred in service.  
The competent evidence does not support his contention.  
He was seen once for low back complaints during service, 
but these complaints appear to have resolved as there were 
no findings or complaints at separation examination or for 
years thereafter.  The treatment records, which do not 
begin until 1996, do not show a history of any lower back 
and neck disability until 1984.  The veteran did not even 
contend a back injury until 1984; and there are mixed 
reports regarding the history of a neck injury, including 
in childhood and in 1984; however, no mention was made of 
any injury in service on medical treatment records.  The 
service medical records do not show any such injury and 
there is no showing of disability, including arthritis, 
related to the neck or low back until many years post 
service. 

Further, although the veteran's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Finally, it is noted that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
There is no indication that any records associated with 
the receipt of disability benefits should be obtained as 
treatment records of record are referenced in the November 
2001 decision and there is no showing that any additional 
SSA records would provide information different that that 
already of record.  Furthermore, the veteran's statements 
in the medical treatment records regarding the date of 
onset of any neck and lower back disability are of record.  
In situations where it is not indicated how particular 
records might be useful, however, there is no need to 
obtain the records.  See Holoway v. Brown, 4 Vet. App. 454 
(1993).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection for a neck and for a lower back disability.  In 
the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted on a direct or presumptive basis for a neck or 
lower back disability.  


ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a lower back 
disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

